Citation Nr: 1048192	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-00 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for right sacroiliac arthritis.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.J.



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 19, 1980, to 
October 31, 1980, prior to a medical discharge.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas, which, 
inter alia, denied an increased rating for service-connected 
sacroiliac arthritis and denied TDIU.

This matter was previously before the Board in February 2009, at 
which time it was remanded for further evidentiary development.  
The case has returned to the Board and is again ready for 
appellate action.

In a March 2009 rating decision, the RO granted service 
connection for degenerative joint disease of the left knee at a 
10 percent disability rating, effective February 18, 2006.  The 
Veteran did not appeal either the initial rating or effective 
date assigned for that disability.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal 
these downstream issues).  Therefore, that issue is not before 
the Board.

In April 2008, the Veteran presented testimony at a 
videoconference hearing on appeal before the undersigned Veterans 
Law Judge; a copy of the hearing transcript is associated with 
the claims file and has been reviewed.

In February 2010, after the RO issued a supplemental statement of 
the case and prior to certification of the appeal to the Board in 
the same month, the Veteran submitted additional evidence 
relevant to his claims, including lay statements, a statement 
from his private treating physician, and additional treatment 
records.  The submission of such evidence was accompanied by a 
waiver of RO consideration.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2010).  

The issue of entitlement to a TDIU is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's right sacroiliac arthritis is currently manifested 
by forward flexion to 30 degrees and extension to 10 degrees, 
with pain on motion.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for 
right sacroiliac arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010 and 5236 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
duty to notify was accomplished by way of VCAA letters from the 
RO to the Veteran dated in May 2006 and February 2009.  These 
letters effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Additionally, the May 2006 and February 2009 VCAA letters also 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is no 
error in content. 

The RO also correctly issued the May 2006 VCAA notice letters 
prior to the June 2006 determination on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. 
App. At 120.  Thus, there is no timing error with regard to the 
VCAA notice.  

With regard to the additional notice requirements for increased 
rating claims, as is the case here with respect to the Veteran's 
right sacroiliac arthritis claim, the February 2009 VCAA letter 
was compliant with the U.S. Court of Appeals for Veterans Claims' 
(Court) decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Specifically, this letter advised the Veteran of the 
evidentiary and legal criteria necessary to substantiate a higher 
rating for his right sacroiliac arthritis.  In any event, the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently vacated the Court's previous decision in Vasquez-
Flores, concluding that generic notice in response to a claim for 
an increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, 
the Board is satisfied that the RO provided both generic and 
specific VCAA notice as to the increased rating claim when 
considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment records, 
and medical records from the Social Security Administration 
(SSA).  Private treatment records also have been associated with 
the claims file.  Further, the Veteran and his representative 
have submitted numerous statements in support of his claim.  He 
also was provided VA examinations in connection with his claim.  
Finally, the Veteran was given an opportunity to provide 
testimony before the undersigned Veterans Law Judge in April 
2008.  He also has submitted additional evidence.  Therefore, 
there is no indication that any additional evidence remains 
outstanding, and the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its February 2009 remand.  Specifically, the RO was directed 
to provide the Veteran with VCAA notice pursuant to Vazquez-
Flores, supra; to obtain SSA medical records concerning the 
Veteran; and to adjudicate the Veteran's claim for entitlement to 
a TDIU.  The Board finds that the RO has complied with these 
instructions.  Copies of VCAA notice as mentioned above have been 
sent to the Veteran.  Medical records from the SSA have been 
associated with the claims file.  Finally, in a January 2010 
supplemental statement of the case (SSOC), the RO readjudicated 
the Veteran's claim for entitlement to a TDIU.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the present 
case regarding the Veteran's increased rating claim, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court, in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In reaching this conclusion, the Court 
observed that, when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C. § 5110. Accordingly, 
the relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed (here, 
January 2005) until VA makes a final decision on the claim.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

Here, the Veteran's right sacroiliac arthritis is rated as 40 
percent disabling under Diagnostic Codes 5010-5236 (arthritis due 
to trauma and sacroiliac injury and weakness).  38 C.F.R. § 
4.71a.  The effective date of this rating is February 4, 2003.  

Under Diagnostic Code 5010, traumatic arthritis is to be rated as 
degenerative arthritis, under Diagnostic Code 5003.  Diagnostic 
Code 5003 provides that  degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  

In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, as 
mentioned above, and 38 C.F.R. § 4.59 must be considered in 
assigning an evaluation for degenerative or traumatic arthritis 
under Diagnostic Codes 5003 and 5010.  Rating personnel must 
consider functional loss and clearly explain the impact of pain 
on the disability.  VAOPGCPREC 9-98.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion and 
warrants the minimum rating for a joint, even if there is no 
actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. 
App. 484, 488 (1991).

With any form of arthritis, painful motion is an important factor 
of disability.  The intent of the Rating Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be entitled 
to at least the minimum compensable rating for the joint.  
Special note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and active 
and passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

With regard to Diagnostic Code 5237, under VA's Rating Schedule, 
Diagnostic Codes 5235 to 5243 are to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a.  Under the General Rating Formula for Diseases 
and Injuries of the Spine, a 40 percent rating is warranted if 
the medical evidence shows unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent rating is warranted if there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.   

A maximum 100 percent rating is warranted if there is evidence of 
unfavorable ankylosis of the entire spine.  Id.   

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero to 
30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The combined normal range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of the spinal motion provided 
in this note are the maximum that can be used for calculation of 
the combined range of motion.  38 C.F.R. § 4.71a, The Spine, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (2).  See also Plate V.

Here, a review of the evidence of record reveals a complaint of 
pain in the sacroiliac area in March 2000, but no pathology has 
been found.  See VA treatment record dated in March 2000.  
Private treatment records dated in January 2002, February 2003, 
and December 2004 show complaints of pain in the lumbar spine and 
hips.  However, VA treatment records dated from May 2002 to May 
2006 show no complaints regarding the disability currently on 
appeal.

A statement from W. Rutledge, M.D., dated in May 2006, indicated 
that the Veteran had a long history of chronic severe low back 
pain and had loss of motion of the thoracic and lumbar spine.  He 
also was status post a pelvic fracture that had caused some leg 
length discrepancy.  The Veteran also had spinal arthritis.  The 
physician indicated that the Veteran is unemployable due to his 
physical disability.  

In June 2006, the Veteran was provided a VA examination.  He 
complained of a length discrepancy between his left leg and right 
leg, indicating that his left leg had become shorter.  He 
reported pain over the sacroiliac area, primarily on the right 
side, with radiation up to the back and down the left leg at 
times.  He rated his pain as 8 out of a scale of 0-10.  He did 
not report flare-ups.  He indicated that he had two 
incapacitating episodes in the past year that lasted two weeks, 
and that most of the time, he would just lie in bed.  He had not 
had any surgery or any injections.  He had increased pain, but no 
change in range of motion, with repetitive use of his back.  The 
Veteran reported having worked very little since getting out of 
service in 1980, working only odd jobs.  As of the time of the 
June 2006 VA examination, the Veteran had not worked for several 
years.  He indicated being unable to travel long distances, stand 
for prolonged periods of time, sit for prolonged periods of time, 
or bend.  Upon examination, he had a normal gait.  Some 
tenderness over the lumbar area and the right sacroiliac 
articulation was found.  He was able to forward flex the back to 
30 degrees and backward extend to 5 degrees, limited by pain.  
Lateral flexion was limited by pain to 15 degrees bilaterally.  
Rotation was limited by pain to 15 degrees to the left and 20 
degrees to the right.  With repetition, there was no additional 
loss in range of motion due to pain, fatigue, weakness, or 
incoordination.  The examiner indicated that he could not elicit 
either knee jerk or ankle jerk, which may be related to stress 
more than anything else.  

Another VA examination was provided in December 2006.  At the 
time, the Veteran reported continuous stiffness and pain in his 
low back.  He reported that he had developed discomfort in his 
left knee, with pain in the thigh and down to the knee area.  He 
reported being unemployed for the last seven years.  During 
examination, the examiner reported that the Veteran groaned, 
gagged, and self-limited, pointing repeatedly to the areas of 
discomfort.  He used a cane, but was able to walk without it.  He 
stood with a slightly tilted pelvis, the right higher than the 
left.  He was able to forward bend his back to 10 degrees, extend 
to 0 degrees, rotate to 15 degrees bilaterally, and side-bend to 
10 degrees to the left and 7 degrees to the right.  He reported 
soreness in the low back area, but no tenderness was found.  
Additional limitation did not occur during repetitive use because 
the Veteran would not perform repetitively.  There was painful 
motion described by the Veteran.  Spasms were found.  Motor, 
sensory, and reflex examinations were completely normal.  An X-
ray of the pelvis and hips showed deformity in the symphysis 
pubis area, particularly on the left side in the ischium, where 
there was an old healed fracture.  The deformity was mainly in 
the left side of the pelvis, where the iliac wing was 
asymmetrical, as was the pubic and ischial rami.  The hips 
appeared normal and without disease or deformity.  The sacroiliac 
joints were without abnormality.  The left sacroiliac showed a 
little sclerosis around it, but was otherwise unremarkable.  The 
examiner commented that the Veteran would not move more than two 
times to examine his back, asserting that he had pain, fatigue, 
weakness, and lack of endurance.  He was able to attain about 10 
degrees of forward flexion each time.  He did not describe flare-
ups, stating that every day was as bad as the rest, but when he 
tried to bend, he was more uncomfortable and his back would 
stiffen up more.  This additional functional loss was by history, 
and not observed by the examiner; thus, it could not be 
quantitated.  The Veteran was convinced that he was disabled, and 
asked the examiner whether he would be rated as 100 percent from 
this examination.  The examiner emphasized that the Veteran self-
limited during the examination, and opined that it was not as 
meaningful as if he had allowed himself to demonstrate motion 
without limiting himself.  He would not walk on his heel or toe, 
or squat.  

Another statement from W. Rutledge, M.D., dated in April 2008, 
indicated that the Veteran was permanently physically disabled 
and unemployable.

An April 2008 private treatment record shows complaints of severe 
low back pain.  The Veteran reported having incapacitating back 
pain since mid-March, which had improved somewhat with bed rest 
and medication.  He was now able to ambulate a little.  
Examination showed tense spasms of the paraspinous muscles of the 
lumbar spine.  He had decreased motion of the lumbar spine with 
pain at forward flexion of 30 degrees, extension of 10 degrees, 
lateral bending of 15 degrees to the right and of 20 degrees to 
the left.  Straight leg raising was positive bilaterally, 
producing local pain.  See private treatment record from W. 
Rutledge, M.D., dated in April 2008.

Also in April 2008, the Veteran provided testimony before the 
undersigned Veterans Law Judge.  He stated that, approximately 4 
or 5 times each year, his back would go out, and he would require 
complete bed rest.  He indicated that the incapacitating episodes 
would last 6 or 7 weeks.  He stated that he wore a brace 
occasionally to take the pressure off his spine.  He reported 
that he could not bend too much because his spine was crooked.  
If he sat for a prolonged period of time, he would feel pain 
shooting up his back.  He also reported muscle spasms that 
radiated from his legs to his back.  

A May 2008 private treatment record shows that the muscles in the 
lumbar area were softer.  There was tenderness over L3, L4, and 
L5 spinous processes and both sacroiliac joints.  His range of 
motion was restricted with pain at 45 degrees of forward flexion 
and 20 degrees of extension.  Straight leg raising produced local 
pain.  

An April 2009 VA treatment record indicated that the Veteran 
complained that his back and hips had "flared up real bad".  

Another statement from W. Rutledge, M.D., dated in February 2010, 
indicated chronic low back and pelvic pain.  The physician 
indicated that the Veteran's symptoms were quite severe, 
reporting that, in the past year, the Veteran's pain had 
increased, necessitating difficulties even with activities of 
daily living.  

Also in February 2010, the Veteran submitted lay statements in 
February 2010, indicating that the symptoms related to his pelvis 
and sacroiliac joints have worsened and that he required 
assistance with activities of daily living, such as cooking and 
cleaning.  

A February 2010 private treatment record shows that the Veteran 
complained of chronic low back pain.  His pain was continuous in 
nature and aggravated by activities of daily living or prolonged 
sitting.  He required a cane for ambulation.  Examination showed 
tenderness throughout the lumbar region and both sacroiliac 
joints.  There was muscular guarding of the paraspinous muscles.  
He had pain in forward flexion of 30 degrees and extension of 10 
degrees.  Straight leg raising was positive bilaterally, causing 
local pain.  His pelvis was somewhat tilted.  

A review of the evidence reveals that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 40 percent for the Veteran's right sacroiliac 
arthritis.  Specifically, there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine or of unfavorable 
ankylosis of the entire spine.  Accordingly, entitlement to an 
increased rating is denied.

Further, the Board is required to consider the effect of pain and 
weakness when rating a service-connected disability.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran's 
complaints of pain, weakness, fatigue, stiffness, and 
incoordination have been considered and have been taken into 
account in the assignment of the 40 percent disability rating for 
his limitation of motion in the spine.  In this regard, VA 
treatment records, private treatment records, and VA and private 
examinations revealed no objective evidence of fatigue, weakness, 
lack of endurance, stiffness, or incoordination, despite the 
Veteran's complaints.  Thus, any functional loss present is 
adequately represented in the 40 percent rating currently 
assigned.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

The Board notes that, although there are other diagnostic codes 
for lumbar spine disabilities that provide disability ratings 
greater than 40 percent, they are not more appropriate because 
the facts of the case do not support their application.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235, 5237 to 5243.  In this 
regard, although the Veteran reportedly has had incapacitating 
episodes due to his back pain and discomfort, there is no 
evidence to support this assertion.  There is no evidence that 
any bed rest had been prescribed by a physician.  Therefore, 
Diagnostic Code 5243 (intervertebral disc syndrome) is also 
inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 40 percent 
for right sacroiliac arthritis.  38 C.F.R. 
§ 4.3.   

Further, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has also considered 
whether further staged ratings are appropriate.  However, because 
the Veteran's low back symptoms have remained relatively constant 
throughout the appeal at 40 percent, further staged ratings are 
unjustifiable.


ORDER

A disability rating in excess of 40 percent for right sacroiliac 
arthritis is denied.


REMAND

Before addressing the merits of the claim for entitlement to a 
TDIU, the Board again finds that additional development of the 
evidence is required.

In this case, as explained below, the Board is remanding the 
Veteran's claim for entitlement to TDIU for an extra-schedular 
rating.  

An extra-schedular rating is appropriate when the schedular 
ratings are inadequate to compensate for the average impairment 
of earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  38 C.F.R. § 3.321(b)(1). 

In this case, the Veteran has the following service-connected 
disability:  right sacroiliac arthritis, rated as 40 percent 
disabling; and degenerative joint disease of the left knee, 
associated with right sacroiliac arthritis, rated as 10 percent 
disabling.  The combined service-connected disability rating is 
50 percent.  See 38 C.F.R. 
§ 4.25 (combined ratings table).  Consequently, his combined 
rating of 50 percent does not currently meet the percentage 
requirements set forth in 38 C.F.R. 
§ 4.16(a).

If, as here, a Veteran fails to meet these § 4.16(a) percentage 
requirements, yet there is probative evidence indicating that he 
is nonetheless unable to obtain and maintain a substantially 
gainful occupation because of the severity of his service-
connected disabilities, his case must be referred to the Director 
of Compensation and Pension Service for consideration of possibly 
granting a TDIU on an extra-schedular basis.  38 C.F.R. 
§ 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
The severity of the Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on this issue must be 
addressed.  38 C.F.R. § 4.16(b).

In this regard, evidence of record demonstrates there may be a 
marked interference with employment due to the Veteran's service-
connected disabilities.  While the Veteran has received 
disability benefits from SSA for many years due to schizophrenia, 
he testified during the aforementioned April 2008 videoconference 
hearing that his service-connected physical disabilities have 
prevented him from gainful employment.  See April 2008 
videoconference hearing transcript.  His private treating 
physician, W. Rutledge, M.D., also has submitted several 
statements indicating that the Veteran is permanently disabled 
due, in part, to his service-connected back and left knee 
disabilities, and is unemployable.  See statements from W. 
Rutledge, M.D., dated in May 2006, April 2008, and February 2010.  
As mentioned above, the Veteran is service-connected for his 
right sacroiliac arthritis and degenerative joint disease of the 
left knee.  Overall, in light of the evidence of the statements 
from the Veteran's private physician, indicating that his 
service-connected disabilities prevent him from obtaining and 
maintaining gainful employment, an extra-schedular evaluation is 
for consideration.

Therefore, the Board is referring this case to the Undersecretary 
for Benefits or Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation under both 38 
C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1. Submit the TDIU claim to the 
Undersecretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b).  An 
extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is based on the fact 
that the schedular ratings are inadequate to 
compensate for the average impairment of 
earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual 
circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  In contrast, 
38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is 
rendered unable to secure or follow a 
substantially gainful occupation by reason of 
his or her service-connected disabilities.  
See VAOPGCPREC 6-96 (Aug. 16, 1996).  
In making this determination, the Veteran's 
testimony during an April 2008 
videoconference hearing, and statements from 
his private physician, indicating that he is 
unable to obtain or maintain gainful 
employment due to his service-connected right 
sacroiliac arthritis and degenerative joint 
disease of the left knee, should be given 
particular consideration.  Also be mindful 
that "marginal employment" 
is not substantially gainful.  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991); Faust v. West, 13 Vet. App. 342 
(2000); and VA Adjudication Procedure Manual 
M21-1, Part VI, paragraph 7.09(a)(7).  The 
severity of the Veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment, and all other factors having a 
bearing on his employability (or lack 
thereof) should be considered.  

2.  If his claim is not granted to the 
Veteran's satisfaction, send him and his 
representative another supplemental statement 
of the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


